UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05914 Templeton Global Opportunities Trust (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, Florida 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/10 Item 1. Proxy Voting Records. ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For Against Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For For Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share AIRPORTS OF THAILAND PUBLIC CO LTD Ticker: AOT Security ID: Y0028Q111 Meeting Date: JAN 22, 2010 Meeting Type: Annual Record Date: DEC 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Acknowledge 2009 Operating Results For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Dividend of THB 0.42 Per Share For For Management 5.1 Elect Suphoth Sublom as Director For For Management 5.2 Elect Raden Puengpak as Director For For Management 5.3 Elect Bureerat Ratanavanich as Director For For Management 5.4 Elect Pongsak Semson as Director For For Management 5.5 Elect Suthi Kreingchaiyapruk as For For Management Director 5.6 Elect Somchai Sujjapongse as Director For For Management 5.7 Elect Juanjai Ajanant as Director For For Management 6 Approve Remuneration of Directors For For Management 7 Approve Office of the Auditor General For For Management of Thailand as Auditors and Authorize Board to Fix Their Remuneration 8 Amend Article 36 of the Articles of For For Management Association Re: Board Independence and Appointment and Removal of the Director-General 9 Approve Corrective Actions for For For Management Residents Who Have Been Affected by Noise Pollution from the Operation of Suvarnabhumi Airport 10 Other Business For Against Management ALSTOM Ticker: ALO Security ID: F0259M475 Meeting Date: JUN 22, 2010 Meeting Type: Annual/Special Record Date: JUN 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.24 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Reelect Olivier Bouygues as Director For For Management 6 Reelect Bouygues Company as Director For For Management 7 Reelect Georges Chodron de Courcel as For For Management Director 8 Elect Lalita D. Gupte as Director For For Management 9 Elect Katrina Landis as Director For For Management 10 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 900,000 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to
